DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 06/09/2022.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Publication No. 11367516.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.



		17/836302					1136716	
1. A system comprising: one or more processors; and one or more processor-readable media storing instructions which, when executed by the one or more processors, cause performance of: obtaining sensor data from one or more sensors configured to detect movement related to a user of the one or more sensors; determining, based on the sensor data, occurrence of a gesture-based physical behavior event of the user; and based on determining the occurrence of the gesture-based physical behavior event, causing adjustment of a medication dosage for delivery to the user.  
1. An automated medication dosing and dispensing system comprising: sensors to detect movement and other physical inputs related to a user of the automated medication dosing and dispensing system; an object information retrieval subsystem that is activatable to automatically obtain information related to objects with which the user is interacting, the object information retrieval subsystem comprising a wireless tag reader; a computer-readable storage medium comprising program code instructions; and a processor, wherein the program code instructions are configurable to cause the processor to perform a method comprising the steps of: determining, from sensor readings obtained from the sensors, occurrence of a gesture- based physical behavior event of the user; in response to determining the occurrence of the gesture-based physical behavior event, activating and operating the wireless tag reader of the object information retrieval subsystem; obtaining information related to at least one item associated with recent user interaction, via transmission over a wireless link between the wireless tag reader and at least one wireless tag of the at least one item; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters of the automated medication dosing and dispensing system in response to the determining and based on the information obtained for the at least one item.
2. The system of claim 1, wherein the one or more processor-readable media further store instructions which, when executed by the one or more processors, cause performance of: determining, based on the sensor data, gestures of the user.  
2.  The system of claim 1, wherein at least one of the sensor readings measures a movement of a body part of the user.
3. The system of claim 1, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.  
3.  The system of claim 1, further comprising an event detection module to determine, from the sensor readings, gestures of the user.
4. The system of claim 3, wherein the user activity that is unrelated to the food intake event comprises at least one of a group comprising a smoking event, a personal hygiene event, and a medication-related event.  
4.  The system of claim 1, wherein the method further comprises the step of sending a message to the user, wherein the message relates to the adjusting.
5. The system of claim 1, wherein the adjustment of the medication dosage is based on characteristics of the gesture-based physical behavior event.  
5.  The system of claim 1, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.
6. The system of claim 5, wherein: the gesture-based physical behavior event corresponds to a food intake event; and the characteristics of the gesture-based behavior event comprise at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; amount of carbohydrates consumed, time between bites; time between sips; content of food consumed.  
6  The system of claim 5, wherein the user activity that is unrelated to the food intake event comprises a smoking event, a personal hygiene event, and/or a medication related event.
7. The system of claim 1, wherein: the medication dosage is a dosage of insulin, and causing adjustment of the medication dosage comprises calculating: the dosage of insulin to be administered and a schedule for delivery of the calculated dosage of insulin.  
7.  The system of claim 1, wherein the gesture-based physical behavior event corresponds to a food intake event.
8. A processor-implemented method comprising: obtaining sensor data from one or more sensors configured to detect movement related to a user of the one or more sensors; determining, based on the sensor data, occurrence of a gesture-based physical behavior event of the user; and based on determining the occurrence of the gesture-based physical behavior event, causing adjustment of a medication dosage for delivery to the user.  
8.  The system of claim 1, wherein the adjusting is performed upon detection of an actual, probable, or imminent start of the gesture-based physical behavior event.
9. The processor-implemented method of claim 8, further comprising determining, based on the sensor data, gestures of the user.  
9.  The system of claim 1, wherein the adjusting is based on characteristics of the gesture-based physical behavior event
10. The processor-implemented method of claim 8, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.  
10.  The system of claim 9, wherein: the gesture-based physical behavior event corresponds to a food intake event; and the adjusting is based on at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; amount of carbohydrates consumed, time between bites; time between sips; content of food consumed.
11. The processor-implemented method of claim 10, wherein the user activity that is unrelated to the food intake event comprises at least one of a group comprising a smoking event, a personal hygiene event, and a medication related event.  
11.  The system of claim 1, wherein: the medication managed by the system is insulin; and the adjusting step calculates a dosage of insulin to be administered and a schedule for delivery of the calculated dosage of insulin.
12. The processor-implemented method of claim 8, wherein the adjustment of the medication dosage is based on characteristics of the gesture-based physical behavior event.  
12.  The system of claim 1, wherein the sensors comprise an accelerometer that measures movement of an arm of the user and a gyroscope that measures rotation of the arm of the user.
13. The processor-implemented method of claim 12, wherein: the gesture-based physical behavior event corresponds to a food intake event; and the characteristics of the gesture-based behavior event comprise at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; time between bites; time between sips; content of food consumed.  
13. (Currently Amended) A method of operating an automated medication dosing and dispensing system having sensors to detect movement and other physical inputs related to a user, a medication dispensing unit, and an object information retrieval subsystem that is activatable to automatically obtain information related to objects with which the user is interacting, the object information retrieval subsystem comprising a wireless tag reader, the method comprising the steps of: obtaining, using a processor of the automated medication dosing and dispensing system, a set of sensor readings, wherein at least one sensor reading of the set of sensor readings measures a movement of a body part of a user; determining, from the set of sensor readings, occurrence of a gesture-based physical behavior event of the user; in response to determining the occurrence of the gesture-based physical behavior event, activating and operating the wireless tag reader of the object information retrieval subsystem; obtaining information related to at least one item associated with recent user interaction, via transmission over a wireless link between the wireless tag reader and at least one wireless tag of the at least one item; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters of the automated medication dosing and dispensing system in response to the determining and based on the information obtained for the at least one item.
14. The processor-implemented method of claim 8, wherein: the medication dosage is a dosage of insulin, and causing adjustment of the medication dosage comprises calculating: the dosage of insulin to be administered and a schedule for delivery of the calculated dosage of insulin.  
14.  The method of claim 13, further comprising the step of performing a computer-based action in response to the determining, wherein the computer-based action is one or more of: obtaining other information to be stored in memory in association with data representing the gesture-based physical behavior event; interacting with the user to provide information or a reminder; interacting with the user to prompt for user input; sending a message to a remote computer system; sending a message to another person; sending a message to the user.
15. One or more non-transitory processor-readable media storing instructions which, when executed by one or more processors, cause performance of: obtaining sensor data from one or more sensors configured to detect movement related to a user of the one or more sensors; determining, based on the sensor data, occurrence of a gesture-based physical behavior event of the user; and based on determining the occurrence of the gesture-based physical behavior event, causing adjustment of a medication dosage for delivery to the user.  
15.  The method of claim 13, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.
16. The one or more non-transitory processor-readable media of claim 15, further storing instructions which, when executed by the one or more processors, cause performance of: determining, based on the sensor data, gestures of the user.  
16.  The method of claim 15, wherein the user activity that is unrelated to the food intake event comprises a smoking event, a personal hygiene event, and/or a medication related event.
17. The one or more non-transitory processor-readable media of claim 15, wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event.  
17.  The method of claim 13, wherein the gesture-based physical behavior event corresponds to a food intake event.
18. The one or more non-transitory processor-readable media of claim 17, wherein the user activity that is unrelated to the food intake event comprises at least one of a group comprising: a smoking event, a personal hygiene event, and a medication-related event.  
18.  The method of claim 13, wherein the adjusting is performed upon detection of an actual, probable, or imminent start of the gesture-based physical behavior event.
19. The one or more non-transitory processor-readable media of claim 15, wherein the adjustment of the medication dosage is based on characteristics of the gesture-based physical behavior event.  
19.  The method of claim 13, wherein the adjusting is based on characteristics of the gesture-based physical behavior event.
20. The one or more non-transitory processor-readable media of claim 19, wherein: the gesture-based physical behavior event corresponds to a food intake event; and the characteristics of the gesture-based behavior event comprise at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; amount of carbohydrates consumed, time between bites; time between sips; content of food consumed.  
20.  The method of claim 19, wherein: the gesture-based physical behavior event corresponds to a food intake event; and the adjusting is based on at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; time between bites; time between sips; content of food consumed.

	


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugaya (US 20200357503) in view of Taylor (US 20160030683).

Regarding claim 1, Sugaya discloses a system comprising: one or more processors; and one or more processor-readable media storing instructions which, when executed by the one or more processors, cause performance of:
obtaining sensor data from one or more sensors configured to detect movement related to a user of the one or more sensors (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);
determining, based on the sensor data, occurrence of a gesture-based physical behavior event of the user (FIG. 5, utilizing said sensors, a user’s action history is analyzed); an; and
Sugaya does not disclose based on determining the occurrence of the gesture-based physical behavior event, causing adjustment of a medication dosage for delivery to the user.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 2, Sugaya discloses wherein the one or more processor-readable media further store instructions which, when executed by the one or more processors, cause performance of: determining, based on the sensor data, gestures of the user (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity).
Regarding claim 3, Sugaya discloses wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).

Regarding claim 4, Sugaya does not disclose wherein the user activity that is unrelated to the food intake event comprises at least one of a group comprising a smoking event, a personal hygiene event, and a medication-related event.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 5, Sugaya discloses wherein the adjustment of the medication dosage is based on characteristics of the gesture-based physical behavior event (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Regarding claim 6, Sugaya discloses wherein: the gesture-based physical behavior event corresponds to a food intake event (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020).
Sugaya does not disclose the characteristics of the gesture-based behavior event comprise at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; amount of carbohydrates consumed, time between bites; time between sips; content of food consumed.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 7, Sugaya does not disclose wherein: the medication dosage is a dosage of insulin, and causing adjustment of the medication dosage comprises calculating: the dosage of insulin to be administered and a schedule for delivery of the calculated dosage of insulin.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 8, Sugaya discloses a processor-implemented method comprising:
obtaining sensor data from one or more sensors configured to detect movement related to a user of the one or more sensors (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);
determining, based on the sensor data, occurrence of a gesture-based physical behavior event of the user (FIG. 5, utilizing said sensors, a user’s action history is analyzed); and
Sugaya does not disclose based on determining the occurrence of the gesture-based physical behavior event, causing adjustment of a medication dosage for delivery to the user.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 9, Sugaya discloses further comprising determining, based on the sensor data, gestures of the user (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity).
Regarding claim 10, Sugaya discloses wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Regarding claim 11, Sugaya does not disclose wherein the user activity that is unrelated to the food intake event comprises at least one of a group comprising a smoking event, a personal hygiene event, and a medication related event.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 12, Sugaya discloses wherein the adjustment of the medication dosage is based on characteristics of the gesture-based physical behavior event (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Regarding claim 13, Sugaya discloses wherein: the gesture-based physical behavior event corresponds to a food intake event (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020); and
Sugaya does not disclose the characteristics of the gesture-based behavior event comprise at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; time between bites; time between sips; content of food consumed.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 14, Sugaya does not disclose wherein: the medication dosage is a dosage of insulin, and causing adjustment of the medication dosage comprises calculating: the dosage of insulin to be administered and a schedule for delivery of the calculated dosage of insulin.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 15, Sugaya discloses one or more non-transitory processor-readable media storing instructions which, when executed by one or more processors, cause performance of:
obtaining sensor data from one or more sensors configured to detect movement related to a user of the one or more sensors (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity);
determining, based on the sensor data, occurrence of a gesture-based physical behavior event of the user (FIG. 5, utilizing said sensors, a user’s action history is analyzed); and
Sugaya does not disclose based on determining the occurrence of the gesture-based physical behavior event, causing adjustment of a medication dosage for delivery to the user.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 16, Sugaya discloses further storing instructions which, when executed by the one or more processors, cause performance of: determining, based on the sensor data, gestures of the user (FIG. 5, a plurality of sensors analyze a user’s physical condition and activity).
Regarding claim 17, Sugaya discloses wherein the gesture-based physical behavior event corresponds to user activity that is unrelated to a food intake event (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Regarding claim 18, Sugaya does not disclose wherein the user activity that is unrelated to the food intake event comprises at least one of a group comprising: a smoking event, a personal hygiene event, and a medication-related event.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 
Regarding claim 19, Sugaya discloses wherein the adjustment of the medication dosage is based on characteristics of the gesture-based physical behavior event (the prediction unit 203 performs processing of predicting the user's future physical condition on the basis of the sensor information history accumulated in a user information DB 201, which includes the user-related information acquired from a sensor around the user. The information accumulated in the user information DB 201 is various types of user-related information collected from the input unit 100 via the interface 150. The sensor around the user is, more specifically, in one example, a sensor included in the input unit 100, and includes the environmental sensor described above and the sensor provided in an information processing terminal held by the user. In addition, in one example, the user information DB 201 can also accumulate the information acquired from the input apparatus or the software used to acquire information from an external service, which is included in the input unit 100, and more specifically, can also accumulate, in one example, the user's tweet information, remarks, postings, and outgoing mails on the SNS, which are acquired from the Internet, and information input by the user using the user's information processing terminal, paragraph 0118).
Regarding claim 20, Sugaya discloses wherein: the gesture-based physical behavior event corresponds to a food intake event (in one example, the calorie intake information can be calculated from the user's action history information, a captured image at the time of a meal at a restaurant, home, or the like, biometric information, purchase information of food and drink, and the like. In addition, distribution information of the nutrients consumed or the like is also analyzed and acquired, in addition to the calorie intake, paragraph 0020).
Sugaya does not disclose the characteristics of the gesture-based behavior event comprise at least one of the following characteristics of the food intake event: time duration; pace; start time; end time; number of bites; number of sips; eating method; type of utensils used; type of containers used; amount of chewing before swallowing; chewing speed; amount of food consumed; amount of carbohydrates consumed, time between bites; time between sips; content of food consumed.
However, Taylor discloses wherein such automated sensing, feedback and adjustments to recommended insulin dosing eliminates manual blood glucose control regimens and their intrinsic inaccuracies due to relying on patients to manually track intake of carbohydrates (paragraph 0054).  Taylor also discloses wherein this biosensor can be configured to provide a feedback mechanism to a drug delivery system and, as such, adjustments to drug delivery can be made without any human interactions (paragraph 0051).
The combination of Sugaya and Taylor would have resulted in the predictive body information as taught in Sugaya to further incorporate adjustment of medicine dosage as taught in Taylor.  One would have been motivated to have combined the teachings because a user in Sugaya is already interested in tracking body usage and other physical movements to enhance and benefit one’s body and adjusting one’s medication accordingly would have also contributed to improving one’s body condition.  Therefore, it would have been obvious to have combined the teachings as a user of both inventions would have found that the combination of said inventions would have resulted in a predictable result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174